Citation Nr: 1815758	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-41 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for bladder cancer.

7. Entitlement to service connection for a back disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney-at-Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from April 1956 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing before a Veteran Law Judge in his December 2014 substantive appeal; in January 2018, however, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's reports of in-service noise exposure are credible and consistent with the circumstances of his service, and the competent and credible evidence of record relates his bilateral hearing loss and tinnitus to his in-service noise exposure.

2.  The evidence of record fails to demonstrate in-service exposure to herbicide agents, or a relationship between the Veteran's military service and any heart disorder, residuals of a stroke, skin disorder, bladder cancer, or back disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a heart disorder are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for residuals of a stroke are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a skin disorder are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for bladder cancer are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a back disorder are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(2), (24) (2014); 38 C.F.R. § 3.6(a) (2017). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where symptoms are capable of observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  For example, in a January 2013 statement, he reported noise exposure during boot camp in the form of gunfire, grenades, and tanks.

With regard to the first element of service connection, the presence of a current disability, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).
Here, the Board finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a February 2013 private audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
55
65
60
70
LEFT
50
55
65
70
70

Speech recognition testing utilizing the Maryland CNC word list revealed a score of 82 percent in the right ear, and 70 percent in the left ear.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition that is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period.  See, e.g., February 2013 Private Audiogram.  Thus, the evidence sufficiently establishes a current disability of tinnitus.  

Accordingly, the first element of service connection is established for both bilateral hearing loss and tinnitus.

With regard to the second element of service connection, the Veteran is competent to report in-service noise exposure; that he experienced hearing problems during and following service; and that it has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  His reports of in-service noise exposure are credible and consistent with the type and circumstances of his military service.  38 U.S.C. § 1154(a) (2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board finds that his assertions concerning his in-service noise exposure are competent and credible lay evidence of such.  An in-service injury-in this case, acoustic trauma-during the appellant's initial period of ACDUTRA has been established.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, paragraph 4(e).

Therefore, the remaining inquiry is whether there is nexus, or link, between the Veteran's bilateral hearing loss and tinnitus and his military service noise exposure.  

The Board finds that there is sufficient competent and credible evidence to establish a relationship between the Veteran's in-service noise exposure and his current bilateral hearing loss disability and tinnitus.

The Veteran's service treatment records are silent as to any complaints related to tinnitus and/or hearing loss.  Furthermore, the Board notes that the examination reports from the Veteran's various periods of ACDUTRA and INACDTRA do not include audiometric testing.

In support of his claim, the Veteran submitted a February 2013 private examination and opinion from Dr. L.I. who noted the Veteran's reports of hearing problems and tinnitus since service, as well as his in-service noise exposure, including hazardous noise from rifle fire during training.  After reviewing his reported history, Dr. L.I. opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus was initiated by his exposure to hazardous noise while in service, including weapons fire.  The examiner reasoned that hazardous noise exposure, including weapons fire, was known to result in the development of hearing loss and tinnitus.

Regarding the Veteran's assertions of continuous hearing problems and tinnitus since service, the Board notes again that, as a lay person, he is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, the Veteran is competent to state that his hearing problems and tinnitus began in service, and that he has continued to experience these problems.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Here, the Veteran's lay statements concerning the onset of his hearing problems and tinnitus and continuity of symptoms following since service are credible, and there is no evidence in the record indicating that the Veteran's statements are not credible.

Moreover, his statements are supported by Dr. L.I.'s February 2013 opinion that related the Veteran's bilateral hearing loss and tinnitus to his in-service noise exposure.  The opinion clearly reflects consideration of the Veteran's medical history, including his competent and credible lay statements concerning his in-service and post-service noise exposure, and the examiner offered a clear conclusion with a reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Other Claimed Disabilities

The Veteran claims that he came into contact with a chemical that was sprayed at Fort Chaffee during a period of ACDUTRA.  He attributes his current problems, including his skin disorder, heart disorder, and residuals of a stroke, to this chemical.  See January 2013 VA Form 21-4138, Statement in Support of Claim.  In a May 2013 statement, the Veteran claimed that the kitchen where he worked was sprayed with herbicide agents, including Agent Orange.  With regard to his skin disorder, the Veteran claims that he developed a skin fungus during a period of ACDUTRA, and that it has continued to the present.  See March 2014 VA Form 21-4138, Statement in Support of Claim.

In addition to the general requirements for service connection listed above, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Here, the Board notes that there is no indication that the Veteran served in the Republic of Vietnam; therefore, the presumption of exposure to herbicide agents, including Agent Orange, is not applicable.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017). 

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

With regard to the first element of service connection, the presence of a current disability, the Board notes that the Veteran's private treatment records demonstrate ongoing treatment for a heart disorder, residuals of a stroke, a skin disorder, residuals of bladder cancer, and a back disorder.

With regard to the second element of service connection, the Veteran's service treatment records are silent for any complaints or treatment related to a heart disorder, a stroke, a skin disorder, bladder cancer, and a back disorder.  With regard to his back, he has never alleged any injury to his back during service.  Finally, insofar as he alleges exposure to chemicals, including herbicide agents, the Board finds that, while the Veteran is competent to say that he witnessed the spraying of a substance, he is not competent to say what that substance actually was.  Thus, the Board finds that exposure to herbicide agents, including Agent Orange, has not been established.

As to the nexus element of service connection, there is no probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's claimed disabilities.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.

The Veteran has not been afforded a VA examination to address whether his heart disorder, residuals of a stroke, skin disorder, residuals of bladder cancer, and/or back disorder are related to his military service, and the Board finds that one is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there is no competent or credible indication that the Veteran's current disorders may be related to service.  The Veteran's mere contention that his heart disorder, residuals of a stroke, skin disorder, residuals of bladder cancer, or back disorder are related to his military service, to include his alleged exposure to chemicals, is insufficient to trigger the duty to get an examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).  To the extent the Veteran contends he has had back pain since his time in the service, such is contradicted by statements he made to his treating physician at an August 14, 2012 appointment.  Indeed, at that time the Veteran stated that onset of his low back pain was in the winter of 2011.  The Board places greater weight of probative value on statements made to medical professionals for the purposes of treatment, than suggestions to VA as to onset during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

With respect to the Veteran's skin disability, although he stated to VA in correspondence dated in February 2014  that he caught a "skin fungus" on a summer camp during ACDUTRA and has suffered from this fungal condition chronically since service, there is no indication in any of the Veteran's post-service skin disability treatment records that identifies a decades-long chronic problem with a fungal skin disability.  Records of treatment from 2005 show treatment for cellulitis, bacterial folliculitis and actinic keratosis.  The Veteran was not noted to have reported at that time, or at any time when receiving treatment following service, a multi-decade long history of skin disability problems, and such is not noted or identified by his treating physicians at any time.  In fact, on November 7, 2006, May 16, 2007, August 20, 2007, and March 6, 2008, the Veteran specifically denied having skin rashes or lesions, and skin assessments on these dates by his treating physician at the H&V Center revealed no skin lesions or masses.  

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of whether the Veteran's heart disorder, residuals of a stroke, skin disorder, residuals of bladder cancer, and/or back disorder are related to his military service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of a heart disorder, residuals of a stroke, skin disorder, residuals of bladder cancer, and a back disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran is not shown to have the necessary training and expertise to provide a competent opinion as to the causes of a heart disorder, residuals of a stroke, skin disorder, residuals of bladder cancer, and a back disorder.

Absent competent and credible evidence linking his heart disorder, residuals of a stroke, skin disorder, residuals of bladder cancer, and back disorder to a disease or injury in service, the evidence is against the claim.  As such, reasonable doubt does not arise and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a heart disorder is denied.

Service connection for residuals of a stroke is denied.

Service connection for a skin disorder is denied.

Service connection for residuals of bladder cancer is denied.

Service connection for a back disorder is denied.




REMAND

With regard to the claim for a TDIU, the Board finds that a remand is necessary to allow the AOJ to assign initial ratings for the Veteran's now service-connected bilateral hearing loss and tinnitus, and to readjudicate the claim of entitlement to a TDIU to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the claim for the second issue).

On remand, the AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Additionally, the Veteran should be given the opportunity to provide any additional evidence in support of his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Effectuate the Board's grant of service connection for bilateral hearing loss and tinnitus and assign initial ratings for those disabilities.

2. Request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Thereafter, and after any further development deemed necessary, entitlement to a TDIU should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


